Rao, Chief Judge:
The protest listed above consists of certain imported merchandise which was classified as illuminating articles, and assessed with duty at the rate of 19 per centum ad valorem pursuant to the provisions of item 653.40 of the Tariff Schedules of the United States.
It is claimed in said protest that said merchandise is properly dutiable at the rate of 8.5 per centum ad valorem as visual signaling apparatus pursuant to the provisions of item 685.70 of said tariff schedules.
This protest has been submitted for'decision upon a written stipulation of counsel for the respective parties hereto which reads as follows:
It is hereby stipulated and agreed by and between counsel for the Plaintiff and the Assistant Attorney General for the United States Defendant, that the items marked “A” and initialed JB by Commodity Specialist J. Bistreich on the invoice covered by the above-named protest, which was classified under Item 653.40 of the Tariff Schedules of the United States with duty at 19% ad valorem, consist of electrical visual signaling apparatus, that are not illuminating articles.
Plaintiff limits the above protest to the claim for classification under Item 685.70 of said Schedules.
The above protest is submitted for decision upon this stipulation, sub j ect to the approval of this court.
. Upon the agreed facts we hold the merchandise here in question, identified by invoice items marked “A” and initialed as aforesaid, to be dutiable at the rate of 8.5 per centum ad valorem pursuant to the provisions of item 685.70, TSUS, as visual signaling apparatus. The claim in the protest to that effect is sustained. All other claims are, however, overruled.
Judgment will be entered accordingly.